Citation Nr: 1219224	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-03 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hypertension.

This case was previously before the Board in June 2011, at which time the Board remanded the claim for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

Hypertension did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post service year; and was not caused or aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not proximately due to or the result of his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2003 letter, sent prior to the initial January 2004 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a January 2010 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the January 2010 letter was issued after the initial January 2004 rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the January 2010 letter was issued, the Veteran's claim was readjudicated in the April 2012 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Moreover, in the September 2004 statement of the case, the Veteran was provided with the laws and regulations pertaining to secondary service connection.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  Additionally, he was afforded VA examinations in August 2009 and in July 2011 in order to adjudicate his service connection claim.  In this regard, the Board finds that the proffered opinions regarding the etiology of the Veteran's hypertension were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiners, especially the July 2011 examiner, offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to decide the Veteran's claim.)

The Board notes that the Veteran's claim was remanded in June 2011 in order to afford the Veteran a VA examination with opinion.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that his hypertension developed as a result of his service-connected diabetes mellitus.  Alternatively, he contends that his hypertension has been aggravated by his service-connected diabetes mellitus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders, including hypertension, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 
For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Note (1) (2011). 

Service treatment records reflect that on April 1966 separation examination, the Veteran's blood pressure was 102/62.  There was no indication of a finding of elevated blood pressure or a diagnosis of hypertension in service.  

Post-service VA treatment records reflect that in December 2000, the Veteran was treating his diabetes mellitus with medication.  His blood pressure was 143/77.  A February 2001 eye examination reflects a report of diabetes for two years.  Blood pressure at that time was 140/80.  A  November 2001 record lists hypertension as one of the Veteran's diagnoses.  He had non-insulin dependent diabetes with mild proteinuria.  A May 2002 annual examination reflects diagnoses of coronary artery disease status post stent placement, non-insulin dependent diabetes, hypertension, and hyperlipidemia.  His blood pressure was 115/71.  In September 2006, his blood pressure was 126/66.  He had had diabetes for 6 years and hypertension for 4 years.  In October 2007 it was noted that he was taking Insulin for control of his diabetes.  He had gained weight since he had stopped smoking.  His blood pressure was 123/71.  In November 2008, it was noted that his blood pressure was controlled.  His blood sugars had improved.  He had stopped smoking a few months previously.  In May 2009, his medication list included Insulin as well as medication to control blood pressure.

On August 2009 VA examination, the examiner reviewed the treatment records and found that the Veteran was diagnosed with diabetes mellitus in 1998.  He had accompanying symptoms of numbness in the feet and erectile dysfunction.  He had had episodes of hypoglycemia.  He had not had any diabetic ketoacidosis.  The examiner determined that the Veteran had been diagnosed with hypertension in 2005.  The Veteran denied any symptoms related to his hypertension.  He was taking two medications to control his blood pressure.  There was no evidence of atherosclerotic complications.  He was also taking a number of mediations to control his coronary artery disease.  He had not had any urinary tract infections or problems.  There was no history of renal colic or stones.  There was no history of acute nephritis.  After physically examining the Veteran, the examiner diagnosed the Veteran with hypertension, currently active on oral medication.  The examiner concluded that there was no objective evidence establishing diabetes as a cause for the Veteran's hypertension, thus he could not conclude that the Veteran's hypertension was related to his diabetes without resorting to mere speculation.  There was also no objective evidence that diabetes had aggravated his hypertension.

On July 2011 VA examination, the Veteran's VA treatment records were thoroughly reviewed.  The records showed the earliest notation of a diagnosis of diabetes to be in December 2000, when the Veteran reported that he had had diet-controlled diabetes for the previous two years.  Diabetic medication was started at that visit.  Then, in August 2001, the Veteran's blood pressure was considered to be above goal for a diabetic, but it did not meet the criteria for hypertension in the general population.  Nonetheless, hypertension was diagnosed and medication was started.  In July 2011, his hypertension was noted to be controlled with no signs of congestive heart failure or cardiomegaly.  After physically examining the Veteran, the examiner diagnosed the Veteran with hypertension with headaches.  The examiner concluded that it was less likely than not that the Veteran's hypertension was due to his diabetes or any other service-connected disability.  There was also no objective evidence that his diabetes mellitus had aggravated his hypertension.  In so determining, the examiner explained that although recent literature had shown that vascular changes due to diabetes could result in hypertension, even when renal function was normal, in the Veteran's case, his blood pressure actually decreased after starting diabetic medication in 2001.  Also, hypertension was diagnosed just eight months after diabetes was diagnosed, making it unlikely that there would have been an adequate amount of time for the diabetic microvascular changes to result in hypertension.  Moreover, his blood pressure at the time of diagnosis was lower than that which was normally considered for a diagnosis of hypertension.  When reviewing the records, his blood pressure had only increased at acute moments, such as when he was seen on emergency room visits.  Otherwise, there was no consistent evidence of a rise of blood pressure to 140/90 or above after the diagnosis and treatment.  Currently, his hypertension was considered to be controlled.  Thus, after reviewing the evidence and examining the Veteran, there was no indication of aggravation.

First, the Board has considered whether service connection is warranted for hypertension on a presumptive basis.  However, the record fails to show that the Veteran manifested hypertension to a degree of 10 percent within the one year following his service discharge.  Rather, the evidence, to include the Veteran's own statements, indicate that he was first diagnosed with hypertension in around 2001.  As such, presumptive service connection is not warranted for hypertension. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board also finds that there is no indication that the Veteran's hypertension was caused or aggravated by his service on a direct basis.  In that regard, the service treatment records are negative for a diagnosis of hypertension, the first indication of a diagnosis of hypertension is not until 2001, more than 34 years following service separation, and a medical professional has not related the current hypertension to service.  To the contrary, the medical opinions in this case found that hypertension began many years following service.  Thus, there is no indication of chronicity in service or continuity of symptoms since service.  Significantly, the Veteran has not contended that his hypertension was caused or aggravated by his service.  Thus, service connection for hypertension on a direct basis is not warranted.  

The Board also notes that although the Veteran has not contended that his hypertension was due to herbicide exposure in service, such relief is also not warranted as hypertension is not a disease that has been associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2011).  In this regard, VA's Secretary has determined that a presumption of service connection based on exposure to herbicides is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  There is no competent evidence suggesting a relationship between the Veteran's hypertension and his presumed herbicide exposure in service and service connection is not warranted on that basis. 

Next, with regard to whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, the Board finds that the evidence weighs against such a finding.  To that extent, the Board places great probative weight on the August 2009 and July 2011 VA examinations finding no relationship between the Veteran's hypertension and his diabetes mellitus.  Both VA examiners determined that there was no objective evidence to suggest any relationship between the Veteran's diabetes and hypertension.  Moreover, the July 2011 VA examiner determined that there was no evidence that the Veteran's blood pressure had been consistently uncontrolled to suggest any aggravation or that his diabetes had caused or aggravated his hypertension by way of vascular or renal deficiency.   The examiner also felt that the onset of hypertension so soon after the diagnosis of diabetes was not indicative of a causal relationship.  Thus, because the two VA examinations of record, especially the most recent July 2011 VA examination, offer clear conclusions with supporting data, as well as reasoned medical explanation connecting the two, the Board places great probative value on those opinions, with the most value placed on the July 2011 VA examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).   The Board places the greatest probative weight on the July 2011 VA examination because it accurately portrayed the onset date of diabetes mellitus and hypertension and provided a medical rationale that was more thorough than the August 2009 VA examination.  Accordingly, and because there is no probative medical evidence to the contrary, service connection for hypertension on a secondary basis is not warranted. 

Additionally, the Board notes that the Veteran has contended on his own behalf that his hypertension is related to his military service, or, in the alternative, his service-connected diabetes mellitus.  While he is competent to testify as to his hypertensive and diabetic symptomatology, he is not competent or qualified, as a layperson, to render an opinion concerning the complex medical relationship between hypertension and service, or between hypertension and diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  While the Board acknowledges that the Federal Circuit has held that lay testimony could, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between hypertension and service as well as between hypertension and diabetes mellitus to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the Veteran's statements regarding a nexus between his hypertension and service or his service-connected diabetes mellitus to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Therefore, the Board finds that the probative value of the two VA opinions of record outweigh the probative value of the Veteran's statements.  Consequently, as there is no competent and probative evidence linking the Veteran's hypertension to his military service or to his service-connected diabetes mellitus, service connection for such disease is not warranted. 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107. 


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


